Citation Nr: 0925785	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial increased rating for coronary 
artery disease (CAD); status post coronary artery bypass 
grafts (CABGs), secondary to service-connected diabetes 
mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from June 1960 to 
April 1964 and again from September 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) in a February 2006 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted CAD; status post CABGs, secondary 
to service-connected diabetes mellitus II, and awarded a 
10 percent rating, effective March 2005. The Veteran appealed 
the 10 percent rating and the current appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the Veteran for an examination to 
determine the severity of his service-connected CAD; status 
post CABGs. 

The Veteran indicated in his December 2006 substantive 
appeal, that his CAD; status post CABGs condition was more 
severe than the 10 percent rating reflected. He related that 
the RO's decision was based upon his January 2006 VA 
examination. Since that time, he asserts, his condition has 
worsened. Since the Veteran has indicated a worsening of his 
symptoms, he must be afforded an updated VA examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). The VA's duty to assist requires a 
"thorough and contemporaneous" medical examination. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran 
has received any VA, non- VA, or other 
relevant medical treatment for his CAD; 
status post CABGs that is not evidenced 
by the current record. The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO should then obtain these records 
and associate them with the claims 
folder.

2. Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO will afford the Veteran 
a comprehensive cardiology VA 
examination. The purpose of the 
examination is to determine the current 
severity of the veteran's service-
connected CAD; status post CABGs in 
accordance with rating considerations as 
established by VA's Schedule for Rating 
disabilities.

In addition to reporting on the severity 
of the Veteran's disorder, the claims 
folder, including all medical records, 
and a copy of this remand, will be 
reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained, and a copy of this remand.

If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed. 

3. The Veteran is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Following such development, the RO 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 If any such action 
does not resolve the claim, the RO shall 
issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




